Citation Nr: 0501618	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-10 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel






INTRODUCTION

The veteran had active military service from October 1984 to 
September 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied the veteran's claim of 
entitlement to service connection for a psychiatric disorder.  

In April 2004 the veteran failed to appear for a scheduled 
hearing before a traveling Veterans Law Judge sitting at the 
RO.  The Board has construed his failure to do so as a 
withdrawal of the request for such a hearing.  38 C.F.R. 
§ 20.702(d) (2003).


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder was not shown in 
active service or for many years thereafter, nor was a 
psychosis manifest to a compensable degree during the first 
post service year.

2.  The competent and probative medical evidence of record 
establishes that the veteran does not have a chronic acquired 
psychiatric disorder which has been linked to service on any 
basis.


CONCLUSION OF LAW

A chronic acquired psychiatric disorder was not incurred in 
or aggravated by active military service, and a psychosis may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§  1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002);  38 C.F.R. §§ 3.159, 3.307, 3.309 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

Although the veteran's claim was received before November 9, 
2000, the effective date of the new law, it appears that the 
VCAA is applicable since the claim has not been finally 
adjudicated.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply, 
advise which evidence VA will obtain on his or her behalf 
and advise the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See 38 
U.S.C.A. § 5103; see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In the present case, the February 2003 Statement of the Case 
and the April 2003 and September 2003 Supplemental Statements 
of the Case cite the law and regulations that are applicable 
to the appeal and explain why the RO denied the veteran's 
claim.  The statement of the case sets forth the text of the 
VCAA regulations.  

In addition, in October 2001 the RO sent a letter to the 
veteran that explained the expanded VA notification and duty 
to assist obligations under the VCAA.  The letter advised 
him that private or VA medical records would be obtained if 
he provided the names and addresses of all sources of 
treatment and the approximate dates of treatment.  The 
letter explained that the RO would help him obtain relevant 
medical records if he furnished enough information to enable 
VA to request them.  The forms required to authorize the 
release of private medical records to VA were provided.  

The essence of the approach set forth in the letter was to 
allocate the responsibility for procuring evidence between 
the veteran and VA such that VA would make official requests 
for all records for which the veteran provided adequate 
identifying information and executed release authorizations.  
The letter served to put the veteran on notice of the 
applicability and effect of the VCAA and of his rights and 
responsibilities under the new law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made before 
November 9, 2000, the date the VCAA was enacted.  Since the 
VCAA notification letter was sent to the veteran after the 
AOJ adjudication that led to this appeal, its timing does not 
comply with the express requirements of the law as found by 
the CAVC in Pelegrini II.  

However, the CAVC in Pelegrini II has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claim.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Although untimely under Pelegrini II, the requisite 
notification was provided before the final transfer and 
certification of the case to the Board.  The veteran was 
given ample time in which to respond.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  In these 
circumstances, notwithstanding Pelegrini II, to decide the 
appeal at the present time does not result in prejudice to 
the veteran.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  Although the VCAA notice letter does not contain 
the "fourth element," it is clear that the veteran is well 
aware of the need to submit all available evidence pertaining 
to his claim.  

The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been satisfied 
and that any error in not providing a timely notice to the 
appellant covering all content requirements is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant VA documents have been obtained, including 
extensive hospitalization and outpatient treatment records.  
Two VA examinations have been conducted in connection with 
the claim, and a medical opinion relevant to the claim has 
been obtained.  

The record does not identify any additional Government or 
private records which have not been obtained or for which 
reasonable procurements efforts have not been made.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further action pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including psychoses, are presumed by 
law to have been incurred in service if shown to have been 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

A personality disorder is not a disease or injury within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(2004).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."    

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.  

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).  

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.  

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary bass for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.  

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  

The CAVC held that where a claimant's personal belief, no 
matter how sincere, was unsupported by medical evidence, the 
personal belief cannot form the basis of a claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.  


Factual Background

Service department medical records show that in November 
1988, on referral for psychiatric evaluation by his unit, the 
veteran appeared anxious and that he described chronic 
marital problems over the past seven or eight months.  

He had noted difficulty concentrating which affected his test 
performances and he described a tendency to be less cautious, 
especially when driving.  He had just returned from Korea and 
was having trouble readjusting.  The Axis I diagnoses were 
adjustment disorder with depressed mood and marital problem.  
The Axis II diagnosis was mixed personality disorder with 
antisocial, passive-aggressive and schizotypal features.  In 
January 1991 a diagnosis of adjustment disorder with 
depressed mood, grief reaction, was recorded.  A diagnosis of 
adjustment disorder with depressed mood was again recorded in 
February 1991.  

An original claim for service connection for "schizophrenia 
1989" was received in March 2000.  

The record contains a voluminous quantity of VA outpatient 
and hospitalization records dated from 1999 showing treatment 
for a psychiatric disorder diagnosed variously as bipolar 
disorder, schizophrenia, depression, and psychosis not 
otherwise specified.  

VA treatment records include the report of a November 1999 VA 
hospitalization.  The veteran reported that depression had 
started about nine months earlier and that he had had 
worsening marital problems after moving from Arkansas.  A 
history of depression and paranoid schizophrenia were noted.  
Examination in the hospital did not show schizophrenia.  The 
diagnosis at discharge was depression/bipolar disorder.  

The veteran was also hospitalized by VA in July 2000 and from 
November to December 2000 for psychotic disorder not 
otherwise specified and for rule out schizoaffective 
disorder.  

In a statement received in February 2002, the veteran's 
supervisor as an air traffic controller in service stated 
that the veteran's life in service was characterized by 
excessiveness, such as in alcohol consumption, and by having 
different priorities than the Army.  Statements were received 
from other individuals.  

A tower chief at Fort Campbell related that the veteran had a 
lot of problems and an unusual personality.  An October 2002 
statement from the veteran's father states that the Social 
Security Administration has determined that the veteran is 
incompetent.  

The veteran had a VA examination in April 2000.  On general 
medical examination the pertinent diagnosis was substance 
abuse.  On psychiatric examination, the veteran reported 
having been "overwhelmed and depressed" for the past two 
years.  The Axis I diagnoses were severe depressive disorder 
and history of paranoid schizophrenia.  The Axis II diagnosis 
was passive dependent traits.  

The veteran had a VA psychiatric examination in December 
2002.  The examiner noted that although he stated that 
paranoid schizophrenia had been diagnosed in service, this 
was not confirmed by service medical records.  He noted that 
the diagnosis of adjustment disorder in service was defined 
as "the development of emotional or behavioral symptoms as 
the result of an identifiable stressor(s)," which in this 
case consisted of marital problems and readjustment 
difficulties.  

The Axis I diagnoses were psychosis not otherwise specified, 
depressive disorder not otherwise specified, and alcohol 
abuse by history.  The examiner expressed the opinion that, 
based on a thorough review of the record and the results of 
the current examination, he could not say that it was at 
least as likely as not that the current psychiatric disorder 
had its origins in military service.  

A large quantity of documents were received in April 2003 
from the Social Security Administration.  The medical records 
included consisted of copies of VA medical records.  

The veteran was hospitalized by VA in June 2003 and May 2004.  
The diagnoses during both admissions were chronic paranoid 
schizophrenia and depression not otherwise specified.  


Analysis

The psychiatric pathology documented in the postservice 
medical record has received numerous diagnoses but the 
presence of a psychosis is amply documented.  However, 
because a psychosis was not identified until many years after 
service, the statutory presumption of in-service incurrence 
of a psychosis is not applicable in this case.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  The evidentiary record does not 
substantiate the veteran's contention that service department 
medical personnel documented a psychosis in service.  

To the extent that the veteran's psychiatric problems are the 
result of a personality disorder, service connection is not 
assignable since a personality disorder is not a disease or 
injury within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c) (2004).  

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

It is undisputed that the veteran has a current psychiatric 
disability, thus satisfying Hickson element (1).  The record 
contains no postservice evidence of a psychiatric disorder 
until approximately 1999, when the veteran sought medical 
attention for depression associated primarily with further 
marital problems.  

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the record shows that an adjustment 
disorder with depressed mood was diagnosed in service after 
the veteran was referred by his unit as a result of job 
performance difficulties that were apparently associated with 
marital problems and his return from Korea.  The 
symptomatology reported in service is sufficient to satisfy 
the second Hickson requirement.  

However, with respect to the third Hickson element, the 
requirement that there be a medical nexus between current and 
in-service disability, the Board must find that no medical 
relationship between the two is shown.  According to the 
October 2002 opinion of a VA psychiatric examiner, the 
symptomatology described in service was a reaction to 
identifiable stressors in service.  As such, it did not 
represent a chronic disability.  No continuity of 
symptomatology between the symptomatology in service and the 
onset of postservice psychiatric disability in 1999 is 
documented in the record.  

None of the extensive VA medical documentation contains an 
opinion that links the postservice psychiatric disorder to 
service.  To the contrary, the October 2002 psychiatric 
examiner was unable to conclude that it was at least as 
likely as not that the diagnosed postservice psychiatric 
disorder was related to service.  The veteran has presented 
no evidence to the contrary.  The Board finds that the 
October 2002 report of the VA psychiatric examiner is 
credible and probative and deserves to be accorded great 
weight in deciding the veteran's appeal.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  The VA medical 
opinion is unambivalent and is based on an accurate factual 
premise.  The basis for the opinion is stated in full.  See 
Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993).  

To the extent that the veteran himself is attempting to 
establish a medical nexus through his own statements, it is 
well-established that as a lay person without medical 
training, he is not competent to comment on medical matters 
such as the etiology of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (2003) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinion of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that the 
veteran's postservice psychiatric disability was incurred in 
service.  Where a preponderance of the evidence is against a 
claim, the benefit of the doubt doctrine does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Entitlement to service connection for a chronic acquired  
psychiatric disorder is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


